503 F.2d 1319
A. J. BURNHAM, Edith Summerhall, Christopher C. Nelson,William J. Kelly, Ray Gormely, Julium McLendon, and David P.Thompson, Jr., for themselves jointly and severally and forall others similarly situated, Plaintiffs-Appellants,v.The DEPARTMENT OF PUBLIC HEALTH OF the STATE OF GEORGIA etal., Defendants-Appellees.
No. 72-3110.
United States Court of Appeals, Fifth Circuit.
Nov. 8, 1974.

Thomas H. Harper, Jr., Atlanta, Ga., Jack Drake, Tuscaloosa, Ala., for plaintiffs-appellants.
Alfred L. Evans, Jr., Asst. Atty. Gen., Atlanta, Ga., for defendants-appellees.
Edward Lynch, Washington, D.C., for President's Committee on Mental Retardation.
Charles Halpern, Washington, D.C., amicus curiae, for Mental Health Law Project.
James E. Fitzpatrick, Jeffrey D. Bauman, Stanely Herr, Washington, D.C., amicus curiae, for NLADA National Law Office.
Before WISDOM, BELL and COLEMAN, Circuit Judges.
PER CURIAM:


1
The decision of the district court is reversed on the authority of our decisions in Donaldson v. O'Connor, 5 Cir. 1974, 493 F.2d 507, and Wyatt v. Aderholt, 5 Cir. 1974, 503 F.2d 1305.  The case is remanded to the district court for further proceedings consistent with the principles announced in those decisions.


2
Reversed and remanded.